--------------------------------------------------------------------------------

EXHIBIT 10.2
 
EMPLOYMENT AGREEMENT


This Employment Agreement ("Agreement") is entered into on May 28, 2019
("Effective Date"), by and between RiceBran Technologies, a California
corporation ("RBT"), and Todd T. Mitchell, an individual ("Employee"). The
parties hereto agree as follows:
 
1.          Employment. RBT hereby employs Employee and Employee hereby accepts
employment with RBT on the terms and conditions set forth herein.


2.           Employment; Scope of Employment. Employee shall be employed as
Executive Vice- President as of the Effective Date and as of June 1, 2019 shall
be the Executive Vice-President and Chief Financial Officer of RBT. Employee
shall report to RBT's Chief Executive Officer and the Chairman of the Audit
Committee ("Audit Committee") of RBT's Board of Directors ("Board"). RBT
reserves the exclusive right to designate and modify Employee's specific duties
from time to time in any manner consistent with Employee's status as Executive
Vice-President and Chief Financial Officer. No modification or change of
Employee's responsibilities and/or duties shall modify, change or revoke any
provision of this Agreement.
 
2.1      Best Efforts; Full Working Time. Employee shall devote substantially
all of Employee's business time, attention, skill and experience and shall apply
Employee's best efforts to the performance of Employee's duties and the business
and affairs of RBT.  Employee may engage in charitable activities and community
affairs, and manage Employee's personal investments and affairs, so long as such
activities do not, either individually or in the aggregate, materially interfere
with the proper performance of Employee's duties and responsibilities hereunder.


2.2     Supervision and Direction of Services. All of Employee's services shall
be under the supervision and direction of the Chief Executive Officer of RBT and
the Chairman of the Audit Committee.


2.3     Rules. Employee shall be bound by all the policies, rules, regulations,
plans, programs, agreements and arrangements of RBT now in force, and by all
such other policies, rules, regulations, plans, programs, agreements and
arrangements as may be hereafter implemented (collectively, "Company
Arrangements") and shall faithfully observe and abide by the same. No such
policy, rule or regulation shall alter, modify or revoke the provisions of this
Agreement, including RBT's right to terminate Employee's employment at any time,
with or without cause.
 
2.4      Exclusive Services. During the Term, Employee shall not, directly or
indirectly, whether as a partner, employee, creditor, shareholder, independent
contractor or otherwise, promote, participate or engage in any activity or other
business that is competitive with RBT's business operations; provided, however,
that this provision shall not preclude or prohibit Employee from holding or
obtaining an indirect and passive beneficial ownership, through a mutual fund or
similar arrangement, of up to one percent of any publicly-held company which is
competitive with RBT as long as he does not otherwise promote, participate or
engage in the business operations of such company. Employee agrees that Employee
shall not enter into an agreement to establish, form, contract with or become
employed by a competing business of RBT while Employee is employed by RBT.
 

--------------------------------------------------------------------------------

2.5      Non-Solicitation. To the fullest extent permissible under applicable
law, Employee agrees that both during the Term and for a period of two (2) years
following termination of this Agreement, Employee shall not take any action to
induce employees or independent contractors, or customers, suppliers or vendors
of RBT to sever their relationship with RBT and accept an employment or an
independent contractor relationship, or any other applicable relationship with
any other business.


2.6      Office Location. Employee shall primarily perform Employee's duties
under this Agreement at RBT's principal offices, but shall provide services at
such other locations as the Chief Executive Officer or the Board may designate
from time-to-time.
 
3.           Term and Termination; Payments upon Termination.


3.1     Term and Termination. Unless earlier terminated as described below, RBT
hereby employs the Employee under this Agreement for a period commencing on the
Effective Date and ending on December 31, 2019 (the "Term"). The period
commencing on the Effective Date and ending on December 31, 2019, and each
succeeding twelve (12) month period during the Term, are each referred to herein
as a "Contract Year." The Term shall be extended automatically for successive
one-year terms unless either party notifies the other party in writing at least
ninety (90) days prior to the expiration of the then-effective Term of such
party's intention not to renew this Agreement.
 
3.1.1      Termination for Cause. No termination of Employee's employment
hereunder for Cause shall be effective unless RBT shall first have given written
notice to Employee  (the "Cause Notice") of its intention to terminate Employee
for Cause, such Cause Notice shall state the circumstances that constitute the
grounds on which the termination for Cause is based. "Cause" for termination of
Employee's employment shall mean the occurrence of any of the following:
 
(a)          Employee breaches a material term of this Agreement, which breach
remains uncured for thirty (30) days after delivery of the Cause Notice (which
Cause Notice shall describe the breach in sufficient detail to allow Employee
the reasonable opportunity to cure the breach, if susceptible of being cured
within such thirty (30) day period);
 
(b)       Employee has been grossly negligent or engaged in material willful or
gross misconduct in the performance of Employee's duties;
 
(c)        Employee has committed, as reasonably determined by the Board, or has
been convicted by a court of law of fraud, moral turpitude, embezzlement, theft,
or similar criminal conduct, or any felony;
 
(d)          Employee's habitual misuse of alcohol, drugs, or any controlled
substance; or



--------------------------------------------------------------------------------

(e)       Employee's (i) breach of the Proprietary Information Agreement (as
defined below) or (ii) failure to comply with reasonable written standards
established by RBT for the performance of Employee's duties hereunder.
 
3.1.2       Termination for Good Reason.
 
(a)         Employee may terminate this Agreement for Good Reason, as defined
herein, subject to and provided that Employee complies with the requirements of
Section 3.l .2(b). As used herein, "Good Reason" means (i) any material breach
by RBT of any provision of this Agreement (other than a reduction of Employee's
Base Salary as part of a general reduction of the salaries of all of RBT's
executive officer employees); (ii) a material reduction of Employee's duties or
responsibilities (or the assignment of duties or responsibilities to Employee
that are) not consistent or commensurate with Employee's position as Chief
Executive Officer, but not including any reduction in Employee's duties during
any investigation or proceedings initiated by RBT pursuant to Section 3.1.1 with
regard to a possible termination of Employee for Cause; or (iii) any reduction
of Employee's Base Salary other than as part of a general reduction of the
salaries of all of RBT's executive officer employees.
 
(b)         In order to terminate this Agreement for Good Reason, Employee shall
provide RBT with (i) written notice of the Good Reason (which notice must be
delivered within ninety (90) days following the date Employee first learns of
the occurrence of the event constituting Good Reason and which notice shall
describe the particulars of RBT's breach in sufficient detail to allow RBT
reasonable opportunity to remedy or eliminate the Good Reason(s), if susceptible
of being remedied or eliminated); and (ii) thirty (30) days within which to
remedy or eliminate the Good Reason(s). In the event that Employee provides such
notice and RBT fails to remedy or eliminate the Good Reason(s) within such
30-day period, Employee shall be entitled to provide RBT with written notice (of
not less than fifteen (15) days) that Employee is terminating this Agreement as
a result of such Good Reason(s) (such notice, a "Good Reason Resignation
Notice"). In order for Employee's termination of this Agreement to be for Good
Reason, (i) the Good Reason Resignation Notice must be delivered to RBT within
twenty (20) days after the end of such 30-day period in which RBT was unable to
remedy or eliminate the Good Reason(s) and (ii) the Good Reason Resignation
Notice must set forth the effective date of Employee's termination, which
termination date must not be less than fifteen (15) days after the date that
Employee delivered the Good Reason Resignation Notice to the Company.
 
3.1.3    Voluntary Termination of Employment. Employee agrees (a) to provide at
least ninety (90) days prior written notice (a "Voluntary Termination Notice")
of Employee's intention to voluntarily terminate Employee's employment with RBT
for any reason other than Good Reason, death or Disability (as defined below) (a
"Voluntary Termination") and (b) to specify in such notice a fixed date for the
Voluntary Termination. A termination of this Agreement by reason of Employee's
non-renewal shall be deemed to be a Voluntary Termination.


3.2      Payments upon Termination.
 
3.2.1       For Cause, Volunatry Termination, or Disability. If RBT terminates
Employee's employment for Cause, or if Employee terminates by Voluntary
Termination, or if either party terminates this Agreement due to Employee's
Disability, Employee shall be entitled to receive in a cash lump sum payment
(less normal and customary deductions and withholdings) an amount equal to all
accrued but unpaid compensation (including accrued but unused vacation leave) as
of the date of such termination (such payment shall be made within the time
period required by applicable law, but in no event later than thirty (30) days
following the date of termination).
 

--------------------------------------------------------------------------------

3.2.2       Without Cause, for Good Reason, or Death.


(a)         In the event Employee's employment is terminated (i) by RBT other
than for Cause, (ii) by Employee for Good Reason, or (iii) due to Employee's
death, Employee (or Employee's estate or legal representative) shall be entitled
to a cash lump sum payment an amount equal to (1) all previously accrued but
unpaid compensation (including accrued but unused vacation leave) as of the date
of such termination and (2) the Base Salary that Employee would  have been paid
had he remained employed with RBT for the ninety (90) day period beginning 
immediately after RBT gives notice to Employee of Employee's termination (or
beginning immediately after Employee provides RBT with the Good Reason
Resignation Notice). Employee's right to the payments due under this Section
3.2.2(a}(2} are conditioned upon and shall be payable no later than ten (10)
days following the effective date of Employee's execution and delivery to RBT of
a general release of form and content reasonably acceptable to RBT.
 
(b)         For purposes of this Agreement, "Disability" shall mean that
Employee, due to a physical or mental disability, has been substantially unable
to perform Employee's duties under this Agreement for a continuous period of
ninety (90) days or longer, or for one hundred and twenty (120) days or more in
any twelve (12) month period.
 
3.2.3     Section 409A. Notwithstanding any provision of this Agreement to the
contrary, if Employee is a "specified employee" as defined in Section 409A of
the Internal Revenue Code of 1986, as amended (the "Code"), he shall not be
entitled to any payments upon a termination of Employee's employment under any
arrangement that constitutes "nonqualified deferred compensation" under Section
409A until the earlier of (i) the date which is six (6) months after Employee's
separation from service (as such term is defined in Section 409A of the Code and
the regulations and other published guidance hereunder) for any reason other
than death, or (ii) the date of Employee's death. After the date of termination,
Employee shall have no duties or responsibilities that are inconsistent with
having a separation from service as of such date. Any amounts otherwise payable
to Employee following a termination of employment that are not so paid by reason
of this Section 3.2.3 shall be paid promptly following, and in any event within
fifteen (15) days following, the date that is six (6) months after Employee's
separation from service (or, if  earlier, the date of Employee's death).


3.2.4       Termination upon a Change of Control. Within sixty (60) days prior
to or ninety (90) days after the effective date of a Change of Control (as
defined below), either RBT or Employee may, upon thirty (30) days' prior written
notice to the other, terminate Employee's employment. In the event of any such
termination of Employee's employment (and regardless of whether such termination
occurs with or without such thirty (30) day notice), RBT shall pay to Employee
(a) the severance and other benefits set forth in Section 3.2.2, and (b) an
additional severance payment of an amount equal to the Base Salary that Employee
would have been paid had he remained employed with RBT for the one hundred and
eighty (180) day period beginning immediately after such termination, but
Employee shall be entitled to such additional severance payment under this part
(b) only if Employee executes and delivers to RBT a general release of form and
content reasonably acceptable to RBT. Such payment shall be payable in
accordance with applicable law, but in no event later than thirty (30) days
following the date of termination (and Employee's execution and delivery of a
general release, in the case of payments to be made under Section 3.2.2(a)(2),
if applicable, or part (b) of this Section 3.2.4). For the purposes of this
Agreement, the term "Change of Control" shall mean any of the following events:
(x) the consummation of a merger or consolidation of RBT with any other entity
which results in the voting securities of RBT outstanding immediately prior
thereto failing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) more than fifty
percent (50%) of the total voting power represented by the voting securities of
RBT or such surviving entity outstanding immediately after such merger or
consolidation, or (y) the sale or other transfer in one or more transactions not
in the ordinary course of RBT's business or personal property assets
constituting more than fifty percent (50%) of the personal property assets of
RBT and its subsidiaries (taken as a whole) to any such person or group of
persons; provided, however, that the sale of the assets or equity interests of
any RBT subsidiary shall not constitute a Change of Control.
 

--------------------------------------------------------------------------------

4.        Compensation; Benefits.


4.1        Base Salary. Employee shall be paid at a rate which, on an annualized
basis, equals two hundred thirty-five thousand dollars ($235,000) per year, as
adjusted pursuant to this Section 4.1 ("Base Salary"). The Base Salary shall be
subject to normal payroll withholdings and RBT's standard payroll practices. For
each Contract Year after the initial Contract Year, Employee's Base Salary shall
be subject to increase as determined by the Board in its discretion.


4.2        Annual Bonus Program. Employee shall participate in the RBT
Management Incentive Program and any other annual bonus program that is
generally applicable to senior officers of RBT (subject to the terms and
conditions of such program). Any such annual bonus program must be approved by
the RBT Compensation Committee and shall set forth objective criteria for bonus
payments based on the financial performance of RBT. Such annual bonus program
also shall set forth a target bonus objectives and metrics for Employee, which
shall be set by the Board in its sole discretion. Employee shall be eligible for
an annual bonus of up to forty-five percent (45%) of Employee's Base Salary
subject to the achievement of such target bonus performance objectives in
accordance with the terms of the program. The actual annual bonus amount, if
any, shall be paid in accordance with the terms of such program and may be paid
in cash or stock incentives or a combination of cash and stock incentives.


4.3          Equity Incentive Awards. As of the Effective Date, RBT shall grant
Employee an option ("Option") to acquire seventy-five thousand (75,000) shares
of the Company's Common Stock pursuant to the terms of the RBT 2014 Omnibus
Incentive Plan ("Plan") and the associated the Option Agreement dated as of the
Effective Date. The Option will vest over a four year period commencing on the
first date of your employment twenty-five percent (25%) vesting on the one year
anniversary of your employment and the balance vesting on an equal monthly
basis, one thirty-sixth (1/36) each month, over the remaining thirty-six (36)
months. Employee must comply with the terms of the Plan and remain employed by
the Company in order to accrue and vest rights to exercise the Option. RBT also
shall grant Employee one-hundred and twenty-five thousand (125,000) restricted
stock units ("RSU's") pursuant to the terms of the Plan and associated grant
agreement. Employee shall be entitled to receive additional equity incentive
awards at the discretion of the Board or its Compensation Committee. Any grant
of an additional equity incentive award shall require the approval of the Board
or its Compensation Committee and be subject to the terms and conditions of the
corresponding grant agreements, incentive programs and equity incentive plans.
 

--------------------------------------------------------------------------------

4.4         Vacation and other Standard Benefits. Employee shall be entitled to
four (4) weeks of paid vacation time per year. Employee may not accrue vacation
time in excess of such four (4) weeks maximum. Accrual of vacation time shall be
subject to the terms and conditions of RBT's vacation policy. Employee shall be
entitled to health benefits in accordance with RBT's standard policies. In
addition, Employee is entitled to paid holidays, sick leave and other benefits m
accordance with RBT's standard policies.
 
4.5       Business Expenses. Employee shall be reimbursed for reasonable
business expenses which he incurs in the performance of Employee's duties
hereunder, in accordance with RBT's standard reimbursement policies.
 
4.6        Relocation Expenses. RBT shall reimburse Employee for the documented
and reasonable expenses incurred by Employee in moving his primary residence to
Texas, but not including the costs of selling his current family home or
purchasing a new home, up to an aggregate maximum often thousand dollars
($10,000).


4.7         Inconsistencies. In the event of any inconsistency between any
provision of this Agreement and any provision of any Company Arrangement, the
provisions of this Agreement shall control.


5.         Employee's Representations. Employee represents and warrants to RBT
that information provided by Employee about Employee to RBT in connection with
Employee's employment and any supplemental information provided to RBT is, to
the best of Employee's knowledge and information after good faith diligence and
investigation, complete, true and correct. Employee has not omitted any
information that is necessary to evaluate the information provided by Employee
to RBT. Employee shall promptly notify RBT of any change in the accuracy or
completeness of all such information.
 
6.          Trade Secrets. Employee acknowledges that RBT has expended
substantial time and expense to develop customers and to develop procedures and
processes for development of products and services and the sales of products and
services. Such procedures and processes in addition to various other types of
proprietary information are included as part of the "confidential information"
described in the "Proprietary Information Agreement" between RBT and Employee
and attached hereto as Exhihit A. RBT and Employee agree that the Proprietary
Information Agreement attached hereto as Exhibit A continues to be in full force
and effect. Nothing in this Agreement alters the obligations of Employee under
the Proprietary Information Agreement.
 
7.           Remedies for Breach of Covenant Regarding Confidentiality. The
parties agree that the breach by Employee of any covenants contained in Sections
2.4, 2.5, and 6 will result in immediate and irreparable injury to RBT. In the
event of any breach by Employee of the covenants contained in Sections 2.4, 2.5,
or 6, RBT shall be entitled to seek recourse through all available legal and
equitable remedies necessary or useful to prevent any likelihood  of immediate
or irreparable injury to RBT. The parties agree that, in the case of such a
breach or threat of breach by Employee of any  of the provisions of such
Sections, RBT may take any appropriate legal action, including without
limitation action for injunctive relief, consisting of orders temporarily
restraining and preliminarily and permanently enjoining such actual or
threatened breach.
 

--------------------------------------------------------------------------------

8.           Miscellaneous.
 
8.1      Choice of Law. The rights and obligations of the parties and the
interpretation and performance of this Agreement shall be governed by the laws
of Texas, excluding its conflict oflaws rules, except as such laws may be
interpreted, enforced, or preempted by federal law.


8.2.    Entire Agreement. This Agreement and the Proprietary Information
Agreement contain the entire agreement among the parties hereto with respect to
the subject matter hereof, and supersede all prior and contemporaneous oral and
written agreements, understandings and representations among the parties. There
are no representations, agreements, arrangements, or understandings, whether
oral or written, between or among the parties relating to the subject matter of
this Agreement that are not fully expressed herein and therein. This Agreement
amends and restates the Prior Employment Agreement in its entirety as of the
Effective Date.


8.3     Notices. Any notice under this Agreement shall be in writing, and any
written notice or other document shall be deemed to have been duly given (i) on
the date of personal service on the parties, (ii) on the third business day
after mailing, if the document is mailed by registered  or certified mail, (iii)
one day after being sent by professional or overnight courier or messenger
service guaranteeing one-day delivery, with receipt confirmed by the courier, or
(iv) on the date of transmission if sent by telegram, telex, telecopy or other
means of electronic transmission  resulting in written copies, with receipt
confirmed. Any such notice shall be delivered or addressed to the parties at the
addresses set forth on the signature page below or at the most recent address
specified by the addressee through written notice under this provision. Failure
to conform to the requirement that mailings be done by registered or certified
mail shall not defeat the effectiveness of notice actually received by the
addressee.
 
8.4     Severability. RBT and Employee agree that should any provision of this
Agreement be declared or be determined by any court or other tribunal (including
an arbitrator) of competent jurisdiction to be illegal, invalid or
unenforceable, the legality, validity and enforceability of the remaining parts,
terms and provisions shall not be affected thereby, and said illegal,
unenforceable or invalid part, term or provision shall be deemed not to be part
of this Agreement.
 
8.5      Amendment. The provisions of this Agreement may be modified at any time
by agreement of the parties; provided that such modification shall be
ineffective unless in writing and signed by the parties hereto.
 
8.6    No Transfer or Assignment; No Third-Party Beneficiaries. The rights of
Employee hereunder have been granted by RBT with the understanding that this
Agreement is personal to, and shall be performed by Employee individually. This
Agreement is not transferable or assignable by Employee in any manner. No person
or entity other than RBT and Employee shall have any rights whatsoever under
this Agreement. No person or entity other than RBT or Employee shall have any
right to enforce any provision of this Agreement, or to recover damages on
account of the breach of this Agreement. No heir, successor or assign of
Employee, whether voluntarily or by operation of law, shall have or succeed to
any rights ofRBT or Employee hereunder.
 

--------------------------------------------------------------------------------

8.7      Waiver. Any of the terms or conditions of this Agreement may be waived
at any time by the party entitled to the benefit thereof, but no such waiver
shall affect or impair the right of the waiving party to require observance,
performance or satisfaction of that term or condition as it applies on a
subsequent occasion or of any other term or condition.
 
8.8      Resolution of Disputes.


8.8.1      Resolution of Disputes. RBT and Employee agree that, except as
otherwise provided herein, any claim or controversy arising out of or pertaining
to this Agreement or the termination of Employee's employment, including but not
limited to, claims of wrongful  treatment or termination allegedly resulting
from discrimination, harassment or retaliation on the basis of race, sex, age,
national origin, ancestry, color, religion, marital status, status as a veteran
of the Vietnam era, physical or mental disability, medical condition, or any
other basis prohibited by  law ("Dispute") shall be resolved by binding
arbitration as provided in this Section 8.8.
 
8.8.2       Binding Arbitration. The provisions of this Section 8.8 shall not
preclude any party from seeking injunctive or other provisional or equitable
relief in order to preserve the status quo of the parties pending resolution of
a Dispute, and the filing of an action seeking injunctive or other provisional
relief shall not be construed as a waiver of that party's arbitration rights.
Except as provided herein, the arbitration of any Dispute between the parties to
this Agreement shall be governed by the American Arbitration Association ("AAA")
Commercial Arbitration Rules (the "AAA Rules").
 
8.8.3      Appointment of Arbitrator. Within thirty (30) days of service of a
demand for arbitration by either party to this Agreement, the parties shall
endeavor in good faith to select from the AAA list of labor and employment
arbitrators a single arbitrator, who must be a licensed attorney; if the parties
fail to do so within such thirty (30) day period, an arbitrator shall be
selected in accordance with the AAA Rules.
 
8.8.4      Initiation of Arbitration. In the case of any Dispute between the
parties to this Agreement, either party shall have the right to initiate the
binding arbitration process provided for in this paragraph by serving upon the
other party a demand for arbitration within the statutory time period from the
date the Dispute first arose.
 
8.8.5       Location of Arbitration. Any arbitration hearing shall be conducted
m Houston, Texas.
 

8.8.6     Applicable Law. The law applicable to the arbitration of any Dispute
shall be, as provided in Section 8.1 and the Federal Arbitrator Act (Title 9,
U.S. Code, Section 1 et Seq.).



--------------------------------------------------------------------------------

8.8.7      Arbitration Procedures. In addition to any of the procedures or
processes available under the AAA Rules, the parties shall be entitled to
conduct discovery sufficient to adequately arbitrate their claims and/or
defenses, including access to relevant documents and witnesses, as determined by
the arbitrator(s). In addition, either party may choose, at that party's
discretion, to request that the arbitrator(s) resolve any dispositive motions
prior to the taking of evidence on the merits of the Dispute. In the event a
party to the arbitration requests that the arbitrator(s) resolve a dispositive
motion, the arbitrator(s) shall receive and consider any written or oral
arguments regarding the dispositive motion, and shall receive and consider any
evidence specifically relating thereto, and shall render a decision thereon,
before hearing any evidence on the merits of the Dispute.


8.8.8     Scope of Arbitrators' Award or Decision. RBT  and  Employee  agree
that if the arbitrator(s) find any Disputed claim to be meritorious, the
arbitrator(s) shall have the authority  to order all forms of legal and/or
equitable relief that would otherwise be available in court and that is
appropriate to the claim. Any decision or award by the arbitrator(s) shall be a
reasoned opinion in writing citing facts and law and shall be specific enough to
permit limited judicial review if necessary.


8.8.9     Costs of Arbitration; Attorneys' Fees. RBT and Employee agree that the
arbitrator(s), in their discretion and consistent with applicable law, may award
to the prevailing party the costs incurred by that party in participating in the
arbitration process as long as they do not exceed those that would be incurred
by Employee in a court action.
 
8.8.10   Acknowledgment of Consent to Arbitration. NOTICE: BY EXECUTING THIS
AGREEMENT THE PARTIES AGREE TO HAVE ANY DISPUTE ARISING OUT OF THE MATTERS
INCLUDED IN THE "RESOLUTION OF DISPUTES" PROVISION DECIDED BY NEUTRAL
ARBITRATION AS PROVIDED HEREIN AND WAIVE ANY RIGHTS THEY MAY HAVE TO HAVE THE
DISPUTE DECIDED BY A JUDGE OR A JURY.  BY EXECUTING THIS AGREEMENT, THE PARTIES
WAIVE THEIR JUDICIAL RIGHTS TO APPEAL. IF EITHER PARTY REFUSES TO SUBMIT TO
ARBITRATION AFTER AGREEING TO THIS PROVISION, SUCH PARTY MAY BE COMPELLED TO
ARBITRATE. THE PARTIES' AGREEMENT TO THIS ARBITRATION PROVISION IS VOLUNTARY.
THE PARTIES REPRESENT THAT THEY HAVE READ AND UNDERSTAND THE FOREGOING AND AGREE
TO SUBMIT DISPUTES ARISING OUT OF THE MATTERS INCLUDED IN THIS PROVISION TO
NEUTRAL ARBITRATION.
 
8.10    Exhibits. All exhibits to which reference is made are deemed
incorporated in this Agreement whether or not actually attached.
 
[Signature Page Follows]



--------------------------------------------------------------------------------

The parties hereto have executed and delivered this Employment Agreement as of
the Effective Date set forth above.


RBT:
 
EMPLOYEE:
 
 
 

 
RICEBRAN TECHNOLOGIES,
 
 
 
a California corporation
 
 
 
 
 
 
 
 
/s/ Brent R. Rystrom
  /s/ Todd T. Mitchell   By: Brent R. Rystrom  
By:

Todd T. Mitchell


Title: Chief Executive Officer  
 
 
 
 
 
 
Address:   
Address:
         1330 Lake Robbins Drive, Suite 250         The Woodlands, Texas 977380 
      






--------------------------------------------------------------------------------